IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                              Assigned On Briefs November 21, 2007

    ANNTIONETTE GRIGGS v. HARDEMAN COUNTY COMMUNITY
                   HEALTH CENTER, INC.

                    Direct Appeal from the Circuit Court for Hardeman County
                              No. 9499J    J. Weber McCraw, Judge



                        No. W2007-00599-COA-R3-CV - Filed March 19, 2008


The trial court awarded Defendant/Employer summary judgment in this wrongful discharge action.
We affirm the judgment.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; and
                                       Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which HOLLY M. KIRBY , J., joined. W.
FRANK CRAWFORD , J., not participating.

Terry Abernathy, Selmer, Tennessee, for the appellant, Anntionette Griggs.

James R. Mulroy, II and O. John Norris, III, Memphis, Tennessee, for the appellee, Hardeman
County Community Health Center, Inc.

                                       MEMORANDUM OPINION1

       This appeal arises from a wrongful discharge action. The trial court awarded summary
judgment to Defendant Employer, the Hardeman County Community Health Center, Inc. (“the
Center”), upon determining that the Center’s Personnel Policy Manual was not a contract of
employment and that Plaintiff Anntionette Griggs (Ms. Griggs) was an at-will employee. Ms. Griggs
appeals, arguing that the manual is a contract of employment and that a genuine issue of material fact

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

                This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM O PINION”, shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
exists as to whether the Center’s director abused her discretion in failing to grant Plaintiff sick leave
without pay. Ms. Griggs further asserts the trial court erred by considering the Center’s “renewed”
motion for summary judgment. We affirm summary judgment in favor of the Center on other
grounds.

                                         Standard of Review

        Our standard of review of an award of summary judgment is well-settled. Summary
judgment is appropriate only when the moving party can demonstrate that there are no disputed
issues of material fact, and that it is entitled to judgment as a matter of law. Tenn. R. Civ. P. 56.04;
Byrd v. Hall, 847 S.W.2d 208, 214 (Tenn. 1993). The party moving for summary judgment must
affirmatively negate an essential element of the nonmoving party’s claim, or conclusively establish
an affirmative defense. McCarley v. West Quality Food Serv., 960 S.W.2d 585, 588 (Tenn. 1998).
In determining whether to award summary judgment, the trial court must view the evidence in the
light most favorable to the nonmoving party and draw all reasonable inferences in that party’s favor.
Staples v. CBL & Assocs., 15 S.W.3d 83, 89 (Tenn. 2000). The court should award summary
judgment only when a reasonable person could reach only one conclusion based on the facts and the
inferences drawn from those facts. Id. Summary judgment is not appropriate if there is any doubt
about whether a genuine issue of material fact exists. McCarley, 960 S.W.2d at 588. We review an
award of summary judgment de novo, with no presumption of correctness afforded to the trial court.
Guy v. Mut. of Omaha Ins. Co., 79 S.W.3d 528, 534 (Tenn. 2002).

                                               Analysis

        The facts relevant to our analysis of the issues on appeal are undisputed. Ms. Griggs was
employed by the Center in the position of Office and Patient Services Coordinator. On May 4, 1999,
Ms. Griggs underwent back surgery and advised the Center that she would require a recuperation
period of five to six weeks. On June 15, 1999, Ms. Griggs advised her supervisor, Linda Lovelace,
that she would be unable to return to work that day as anticipated. On the same day, Ms. Griggs’
physician advised the Center that Ms. Griggs would be unable to return to work until August 4, and
that she would be unable to assume a regular work schedule until October 4. By June 28, 1999, Ms.
Griggs had exhausted all accrued sick leave. She did not return to work on that day, and she had not
applied for an extended leave of absence without pay as required by the Center’s personnel policy
manual. On June 29, Ms. Griggs was discharged. The reason supplied for her discharge on the
Center’s “Separation Notice” was: “employee was unable to perform the duties of her employment.”
The parties do not dispute that Ms. Griggs was unable to perform her employment duties because
of her need for additional leave.

        Ms. Griggs filed an action against the Center in the United States District Court for the
Western District of Tennessee which she voluntarily non-suited on May 3, 2001. On May 2, 2002,
Ms. Griggs filed an action against the Center alleging that she was wrongfully discharged in violation
of the employment contract created by the Center’s personnel policy manual and in violation of the
Tennessee Human Rights Act as codified at Tennessee Code Annotated § 4-21-101 et seq.


                                                  -2-
Following the Center’s motion for summary judgment with respect to Ms. Griggs’ Human Rights
Act action, the trial court dismissed the claim pursuant to a consent order entered in May 2004. In
June 2004, the Center moved for summary judgment with respect to the remaining wrongful
discharge claim. In its motion, the Center asserted no contractual relationship existed between Ms.
Griggs and the Center, and that Ms. Griggs had been an at-will employee. The Center further
asserted that Ms. Griggs had been terminated for good cause, notwithstanding her at-will status. The
trial court denied the Center’s motion in December 2004. Following further discovery, the Center
renewed its motion for summary judgment in October 2006. Following a hearing in January 2007,
the trial court awarded summary judgment in favor of the Center in February 2007.

         We first turn to Ms. Griggs’ assertion that the trial court erred by granting the Center’s
motion because neither Tennessee substantive law nor the Tennessee Rules of Civil Procedure
recognize, permit or sanction a renewed motion for summary judgment. She accordingly contends
that the trial court erred by reconsidering its initial denial of the Center’s motion where the Center
renewed its motion after deposing its fiscal director, Linda Lovelace. The Center, on the other hand,
relies on Slaughter v. Duck River Electric Membership Corp., 102 S.W.3d 612, 614-615 (Tenn. Ct.
App. 2002) and Rule 54.02 of the Tennessee Rules of Civil Procedure to support its argument that
a trial court’s order denying summary judgment is interlocutory in nature and may be modified at
any time prior to becoming final. We agree with the Center that the case law supports its position
on this issue. E.g., Slaughter, 102 S.W.3d at 615; Guess v. Maury, 726 S.W.2d 906, 922 (Tenn.
App. 1986).

        We next turn to the trial court’s determination that the Center’s personnel policy manual did
not create a contract of employment. In general, Tennessee adheres to the “employee-at-will” rule.
Williams v. Memphis Housing Authority, Nos. 02A01-9608-CV-00190, 02A01-9610-CV-00231,
1997 WL 287645, at *2 (Tenn. Ct. App. June 2, 1997)(citing Davis v. Conn. Gen. Life Ins. Co., 743
F. Supp. 1273, 1280 (M.D. Tenn.1990)). Under this well-established rule, a contract for employment
for an indefinite term is considered a contract at-will and can be terminated by an employer or an
employee at any time and without cause. Id. (citing Bringle v. Methodist Hosp., 701 S.W.2d 622,
625 (Tenn. App.1985); accord Graves v. Anchor Wire Corp., 692 S.W.2d 420, 422 (Tenn.
App.1985); Whittaker v. Care-More, Inc., 621 S.W.2d 395, 396 (Tenn. App.1981)). Additionally,
employee handbooks such as the one at issue in this case do not in themselves constitute contracts.
See Gardner v. University of Memphis, No. W2002-01417-COA-R3-CV, 2003 WL 1872640 (Tenn.
Ct. App. Apr. 8, 2003) (no perm. app. filed). An exception arises, however, “where an employer
promulgates an employee handbook which confers certain benefits on employees or which limits the
employer’s right to terminate employees.” Williams, 1997 WL 287645, at *2. In order for the
handbook to be enforceable as a contract, the specific language contained in it must include an
expression of an intent to be bound. Smith v. Morris, 778 S.W.2d 857, 858 (Tenn. Ct. App.1988).
Additionally, an employer’s reservation of the unilateral right to modify the provisions of its
employee handbook generally precludes the handbook from being considered an employment
contract. Reed v. Alamo Rent-A-Car, Inc., 4 S.W.3d 677, 688 (Tenn. App. 1999). However, in
cases where the employer’s handbook also includes unequivocal language demonstrating its intent
to be bound by the handbook’s provisions, it may constitute a contract notwithstanding the


                                                 -3-
employer’s reservation of rights. Id. As we stated in Williams v. Memphis Housing Authority, “the
language used must be phrased in binding terms, interpreted in the context of the entire handbook,
and read in conjunction with any other relevant material, such as an employment application.”
Williams, 1997 WL 287645, at *2 (quoting Claiborne v. Frito-Lay, Inc., 718 F. Supp. 1319, 1321
(E.D. Tenn. 1989)).

        Upon review of the record in this case, however, we do not believe the disposition of this
matter rests on a determination of whether the personnel policy manual constitutes a contract.
Assuming, arguendo, the manual binds the Center to the policies contained therein, there is no
dispute that Ms. Griggs exhausted her available sick leave and failed to apply for extended sick leave
without pay as the manual requires. The manual provides:

        [s]ick leave without pay may be granted at the discretion of the Director for that
        period of time beyond the time covered by the employee’s accrued sick leave with
        pay if the needs of the Corporation can be met while the employee’s position is held
        open awaiting the employee’s return to work.

        ....

        Willful or intentional abuse of sick leave policies is grounds for dismissal.

Thus, assuming extended sick leave without pay is requested by the employee, the decision of
whether to grant extended sick leave without pay is within the full discretion of the director, even
assuming the Center is bound to the procedures contained in the manual.

         Ms. Griggs finally asserts the director “abused her discretion” by failing to offer her extended
sick leave without pay and by failing to advise her of this alternative. We disagree. First, it is
undisputed that Ms. Griggs received a copy of the personnel policy manual containing the provision
for sick leave without pay. If, as she contends, the manual constituted a contract, she was bound to
the policies contained therein. Second, as noted above, the decision to grant such leave was within
the full discretion of the Director. Third, we find Ms. Griggs’ assertion that she was not notified of
the possibility of extended leave without pay or the procedures by which to obtain such leave
somewhat disingenuous. The record reflects that in 1996, Ms. Griggs was granted extended sick
leave without pay and that she was disciplined in June 1996 for violation of the Center’s sick leave
policy. In the June 1996 written disciplinary letter given to Ms. Griggs by the Center’s Executive
Director, Mary Heinzen, Ms. Griggs was advised that she had violated the Center’s sick leave policy
and was reminded of the procedures for obtaining approved and extended leave. Further, the letter
reflects that Ms. Griggs had a history of failing to abide by the Center’s policies regarding sick leave.
This argument is without merit.




                                                  -4-
                                             Holding

        This court may affirm a trial court’s award of summary judgment on grounds differing from
those which provided the basis for the trial court’s decision. Hill v. Lamberth, 73 S.W.3d 131, 136
(Tenn. Ct. App. 2001). In light of the foregoing, we affirm the trial court’s award of summary
judgment to Appellee Hardeman County Community Health Center. Costs of this appeal are taxed
to the Appellant, Anntionette Griggs, and her surety, for which execution may issue if necessary.



                                                     ___________________________________
                                                     DAVID R. FARMER, JUDGE




                                               -5-